DETAILED ACTION

The present application (Application No. 17/074,366), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 21 October, 2021.


Status of Claims

Claims 1, 16, 26, are amended. Nonelected claims 9-15, 19-20 were previously canceled. Claims 30-31, are new. Therefore, claims 1-8, 16-18, 21-31, are pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 16-18, 21-29, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-8, are directed to a method, claims 16-18, 21-25, are directed to a system, and claims 26-29 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving, with one or more processors, search criteria; identifying, with the one or more processors, a category node in a tree structure; selecting, with the one or more processors, a first advertiser node; matches the media information and the performance threshold; indicating, with the one or more processors, the first advertiser to a publisher, recommending the publisher to bid for displaying an advertisement of the first advertiser by the publisher.
The independent claims are directed to a method for providing advertiser information to a publisher. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing advertiser information to a publisher.
The claimed steps are steps of collecting/tracking data (transmitting, receiving,), analyzing data (identifying, selecting), making determinations/correlations based on a hierarchy (matching), and presenting data. In addition it is noted, that the above claimed steps merely describe a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally, but for the recitation of generic computer components.
Step 2A- Prong 2: Additional elements include: “a device comprising: a non-transitory memory storage comprising a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage”, “a computer program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions”.
These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. The internet/network and logical address features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely apply the judicial exception. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. The additional elements are each functional generic computer components that further perform the generic functions of  collecting/tracking data (transmitting, receiving,), analyzing data (identifying, selecting), making determinations/correlations (matching), and presenting data, all common to electronics and computer systems. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims appear to merely limit matching and selecting, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. "PEG" Step 2B=No.


Claim Interpretation

The instant specification teaches two mutually exclusive embodiments. In a first embodiment, advertisers select publishers and bid on publisher’s content. In the second embodiment, publishers select advertisers and publishers bid on advertiser’s content. 
The instant claims recite this second embodiment of the publisher who selects advertisers, and therefore it is the advertiser media that is considered.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 16-17, 22-27, 29, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 2013/0091011) (hereinafter “Young1011”).

Regarding claims 1,  16, 26, Young1011 discloses:
(receiving, with one or more processors, search criteria for searching one or more advertisers that are configured to provide advertisements, the search criteria comprising one or more searching keywords, and media information, the search criteria further comprising a performance threshold of the search criteria).
Search criteria associated with a taxonomy of categories, comprising keywords, categories, subjects representative of “searching keywords and media information” (see at least Young1011, fig. 2, ¶34). Old and well known search functionality whereas search results are generated and advertisers bid for a keyword, category or the like  (see at least Young1011, ¶3).

(identifying, with the one or more processors, a category node in a tree structure according to the one or more searching keywords and the performance threshold, the tree structure comprising a plurality of category nodes corresponding to different categories of advertisers, the category node comprising a plurality of advertiser nodes, and the plurality of advertiser nodes representing a first set of advertisers of a first category corresponding to the category node, wherein the first set of advertisers matches the one or more searching keywords and the performance threshold). Hierarchical taxonomy of categories associated with one or more creatives, comprising category nodes (“category A : travel category” + “Midwest travel”, “Las Vegas travel”, etc), said hierarchical taxonomy representative of a tree structure comprising keywords, categories, subjects. (see at least Young1011, fig. 2, ¶34).
(media information). Media information represented by the above hierarchical taxonomy of categories associated with advertisers and/or advertiser content one or more creatives.

(search criteria for searching one or more advertisers that are configured to provide advertisements). The Hierarchical taxonomy of advertisers/advertiser content categories (taxonomy associated with one or more creatives) taught by Young1011 meets the broad language of this claim limitation. It is further noted, that as written, the modifier term: descriptor “search”, in the limitation “search criteria”, is just a label which carries little or no patentable weight. 
Examiner’s note: Regarding the recitation “receiving … search criteria for searching one or more advertisers that are configured to provide advertisements”, the Examiner has analyzed the claim language and phrasing as indicated by the underlined sections or words above, and determined that the phrasing is not required due to the terminology being intended use or expected results, in conformity with MPEP § 2111.04. In particular, the claim only actively recites a step of “receiving search criteria”, but does not positively recite a step of “searching”, therefore the claim merely recites what the "receiving” is "intended" or "expected" to provide. This intended result or intended field of use which carries little or no patentable weight.

(a performance threshold). Performance metrics (see at least Young1011, fig. 6, ¶69). Conditional performance assessment criteria contingent to meeting or exceeding a threshold (see at least Young1011, fig. 6, ¶71, “the category's eCPM, or categories respective eCPMs, meet or exceed the threshold”).

(selecting, with the one or more processors, a first advertiser node from the plurality of advertiser nodes that matches the media information and the performance threshold, the first advertiser node representing a first advertiser).
(indicating, with the one or more processors, the first advertiser to a publisher, recommending the publisher to bid for displaying an advertisement of the first advertiser by the publisher).
Another embodiment of the invention is directed to a method (process) for providing publisher users (e.g., also publishers or sources) with additional categories (also, keywords, phrases, etc.) on which to bid on, over a communications network (e.g., the Internet). Selecting, by the computer system, one or more additional categories for at least one publisher user, based on the determined probabilities, and determining if the one or more additional categories is to be recommended for the at least one publisher user to bid on) (see at least Young1011, fig. 6, ¶10-11, 59-72).

(a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage) (a computer program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications (see at least Young1011, fig. 1, 6, ¶31-38, 59-60).

Regarding claims 2, 23, Young1011 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 16; respectively) as per the above rejection statements.
Young1011 further discloses:
(wherein the category node comprises a plurality of sub-category" nodes, each of which represents a sub-category" of the first category, and wherein the plurality of sub-category nodes comprise the plurality of advertiser nodes).
(select a subset of the plurality of sub-category nodes according to the performance threshold, wherein the first advertiser node is comprised in the subset).
Category node comprises a plurality of sub-category" nodes, advertiser nodes (see at least Young1011, fig. 2, ¶34).
Selecting recommendations based on a hierarchical taxonomy of categories associated with advertisers and/or advertiser content as per the rejection of the parent claims.

Regarding claims 3, 24, Young1011 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 16 and 23; respectively) as per the above rejection statements.
Young1011 further discloses: (selecting, with the one or more processors, a subset of the plurality" of sub-category nodes according to the performance threshold, wherein the first advertiser node is comprised in the subset).
Performance threshold (see at least Young1011, fig. 6, ¶69, 71).
Category node comprises a plurality of sub-category" nodes, advertiser nodes (see at least Young1011, fig. 2, ¶34).
Selecting recommendations based on a hierarchical taxonomy of categories associated with advertisers and/or advertiser content as per the rejection of the parent claims.

Regarding claims 4, 17, 27, Young1011 discloses: All the limitations of the corresponding parent claims (claim 1; claim 16; and claim 26; respectively) as per the above rejection statements.
Young1011 discloses: Functionality for determining a performance threshold, based on scores (see at least Young1011, fig. 6, ¶69, 71). It is likewise noted that performance scores to enable making said threshold determination, is implicit.
(a performance threshold). Performance metrics (see at least Young1011, fig. 6, ¶69). Conditional performance assessment criteria contingent to meeting or exceeding a threshold (see at least Young1011, fig. 6, ¶71, “the category's eCPM, or categories respective eCPMs, meet or exceed the threshold”).
Functionality for selecting advertisers and/or advertiser related content to be recommended based in part on a performance threshold determination associated with the publisher content whereas it is noted that a performance threshold determination is also a performance score determination.

Regarding claims 5, 25, Young1011 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 16; respectively) as per the above rejection statements.
Young1011 discloses: (wherein the first advertiser node comprises media information and a performance score associated with the first advertiser node, and wherein selecting the first advertiser node from the plurality of advertiser nodes comprises: selecting, with the one or more processors, the first advertiser node in response to the media information of the first advertiser node matching the media information of the search criteria, and in response to the performance score associated with the first advertiser node being greater than the performance threshold of the search criteria). Media information represented by a taxonomy of advertiser nodes as per above. Categories with the highest probability of generating a click event are presented to publishers (see at least Young1011, ¶67), wherein this process of selecting and recommending represents a matching of publishers and advertiser categories.

Regarding claims 8, 22, 29, Young1011 discloses: All the limitations of the corresponding parent claims (claim 1; claim 16; and claim 26; respectively) as per the above rejection statements.
Young1011 discloses: (wherein the one or more searching keywords comprise a category name). Category node comprises a plurality of sub-category" nodes, advertiser nodes (names) (see at least Young1011, fig. 2, ¶34).
Hierarchical taxonomy of categories associated with advertisers and/or advertiser content comprising category nodes (see at least Young1011, fig. 2, ¶34).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7, 18, 21, 28, are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2013/0091011) (hereinafter “Young1011”) in view of Juda et al. (US 8,645,190) (hereinafter “Juda5190”).

Regarding claims 6-7, 18, 21, 28, Young1011 discloses: All the limitations of the corresponding parent claims (claims 1 and 5; claim 16 and 18; and claim 26; respectively) as per the above rejection statements.
Young1011 does not explicitly disclose:
(receiving, with the one or more processors, advertiser feedback of an advertiser corresponding to an advertiser node of the plurality of advertiser nodes; and updating, with the one or more processors, a performance score of the advertiser node according to the advertiser feedback).
(receiving bid price feedback about a bid price of an advertiser; and updating bidding price information of an advertiser node of the plurality of advertiser nodes according to the bid price feedback, the advertiser node corresponding to the advertiser).
Young1011 discloses: performance score as per the parent claims.
Juda5190 further discloses: In some implementations, to enable the advertiser 105 to quote the offer price 140, the system 100 includes a negotiations tracker 150, operatively coupled to the advertiser 105 and the publisher 115, that receives the offer price 140 from the advertiser 105, and transmits the same to the publisher 115. The publisher 115 can either agree to publish the advertisement 110 for the received offer price 140 or can provide a counter-offer price 145 to the advertiser 110. The negotiations tracker 150 receives the counter-offer price 145 and transmits the same to the advertiser 115. The system 100 stores the offer price 140, the counter-offer price, and all other prices exchanged by the advertiser 105 and the publisher 115 during the negotiations until both parties reach an agreed price 155 for which the publisher 115 will publish the advertisement 110 in the publication 120. (see at least Juda5190, ¶5:57-6:4).
Per above, Young1011 teaches a “base” method (device, method or product) for selecting a bid price (making bid recommendations); and Juda5190 teaches a “comparable” method (device, method or product) for selecting a bid price, which offers the improvement of further implementing functionality for negotiating a bid price, where feedback from the advertiser is received by the publisher and the bid price is updated. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Young1011 in view of Juda5190 to include the claimed limitations. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique to improve a similar method of selecting a bid price, in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.


Claims 30-31, are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2013/0091011) (hereinafter “Young1011”), in view of Law et al. (US 2017/0352052) (hereinafter “Law2052”).

Regarding claims 30, Young1011 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Young1011 does not explicitly disclose: (the performance threshold of the search criteria including a return on investment (ROI) threshold, a floor price threshold, a click- through rate (CTR) threshold, and a reach threshold.
However Law2052 discloses: A method includes determining a statistical performance level threshold for a plurality of advertising entities advertising, identifying one of the advertising entities that fails to meet the statistical performance level threshold, determining a variance associated with the one advertising entity as compared with others of the plurality of advertising entities that do satisfy the performance threshold constraint, generating a recommendation to the one advertising entity that addresses the variance, and transmitting the recommendation to the one advertising entity (see at least Law2052, abstract, ¶61).
The performance module 220 measures, for a plurality of advertisers, metrics that include, but are not limited to the following: CTR (Click-Through-Rate) benchmark (CTR), reach (reach), average money spent over a recent threshold period of time, total money spent, a number of days left for a campaign, pacing (e.g., remaining budget divided by days left for campaign), daily pacing, audience size, number of creatives, bid percentile, daily expenses, CTR over a recent period of time, campaign competiveness (e.g., bid winning percentage), campaign modification frequency, creative quality score, or the like. (see at least Law2052, ¶30).
Advertisers may be selected based on annual profits (see at least Law2052, ¶29), indicative of ROI (ROI). In addition, Law2052 discloses: Expenses/cost (budget, money spent, etc) and CTR over a recent period of time (see at least Law2052, ¶30), therefore ROI is also known. Since budget and other expenses are known and CTR over a recent period of time are also known, then it would be obvious 
In one example embodiment, the recommend module 260 is configured to generate a recommendation to an advertising entity that fails to meet the statistical performance level threshold. In another example embodiment, the recommendation identifies the variance and includes a remedy for the variance. In one example, the variance is a bid amount that is below a threshold value and the recommendation suggests to increase the bid amount to match the bid amount for other advertising entities that meet the statistical performance level threshold. (see at least Law2052, ¶39) (The examiner understands, this feature of a bid amount to match the bid amount for other advertising entities to be equivalent to a floor price requirement.) (a floor price)
The performance module 220 measures statistical performance level thresholds (e.g., 25% CTR) for a plurality of advertisers,  (see at least Law2052, ¶50, 61).
Since Law2052, teaches performance factors such as CTR, reach, ROI, and floor price, and determines a statistical performance level threshold for a plurality of advertising entities including CTR, then it would have been obvious to one of ordinary skill in the art at the time of the invention to include in Law2052 determining a threshold for any of plurality of factors measured by Law2052  including reach threshold, ROI threshold and floor price threshold, since the functionality to calculate factor’s threshold is already implemented in Law2052 and these additional threshold metrics would enhance the ability of the system to identify underperforming advertisers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the performance threshold of the search criteria of Young1011, to include including reach threshold, ROI threshold and floor price threshold, as taught by Law2052. One of ordinary skill in the art at the time of the invention would have been motivated to modify in this way, since this expansion enhances the relevance of the various factors.

Regarding claims 31, Young1011 discloses: All the limitations of the corresponding parent claims (claims 1 and 4; respectively) as per the above rejection statements.
Young1011 does not explicitly disclose: (wherein the performance score associated with the category node is a weighted performance score based on a respective advertiser score and a respective weight corresponding to each of the plurality of advertiser nodes in the category node).
Performance scores for a plurality of advertisers, based on plurality of performance factors (see at least Law2052, ¶30, 50, 61).
Since Law2052 teaches a score/scores of each of a plurality of advertising entities, and further teaches plurality of possible performance factors such as CTR, reach, ROI, etc, and further teaches a statistical performance calculations/determinations, then it would have been obvious to one of ordinary skill in the art at the time of the invention to weigh the plurality of performance factors to represent each particular advertiser, in order since doing so would be a more complete through representation of performance factors.
Further it would have been obvious to one of ordinary skill in the art at the time of the invention to modify tree structure categories of advertisers of Young1011, in view of the statistical determinations in relation to other advertising entities of Law2052, to include statistical determinations in relation to other advertising entities on a per category basis.
One of ordinary skill in the art at the time of the invention would have been motivated to expand Young1011 in this way, since doing so provides a granular comparison picture of where an advertiser is in relation to other advertisers in the same category and how successful is an advertiser campaign in each category.
Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Young1011in this way since the claimed invention is merely a combination of old elements (tree structure and statistical determinations in relation to other advertising entities), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Response to Arguments

Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. The rejection is maintained. 
Applicant argues:
Claims 1-8, 16-18, and 21-29 are rejected under 35 U.S.C. § 101 as assertedly being directed to an abstract idea. Applicant respectfully traverses these rejections. 
The claimed technique in claim 1, including, among other things, the structure of the category node in the tree structure, the identifying the category node according to the one or more searching keywords and the performance threshold, and the selecting the first advertiser node that matches the media information and the performance threshold, is directed to and allows for "quickly and accurately select[ing] matching advertisers [] with desired performance based on criteria from the publisher." See Specification, [0037] (emphasis added); see also Specification, [0046] and [0062]. The quick and accurate selection provided by claim 1 constitutes an improvement in computer operations, and is similar to the claims at issue in the Enfish case. The claims in Enfish were an improvement in computer related technology because the claimed self-referential data table increased flexibility, led to faster search times, and required less memory. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). So, the pending claims of This Application directed to quick and accurate selection of the matching advertiser node is not an abstract idea under Step 2A of the Alice analysis, for the reasons outlined in the USPTO Memorandum dated May 19, 2016 ("PTO Memo"). See PTO Memo, p. 1 ("The Federal Circuit in Enfish stated that ... improvements in computer related technology..., when appropriately claimed, are undoubtedly not abstract."); see also February 2018: Eligibility Quick Reference Sheet, Decisions Holding Claims Eligible (part of which reproduced below). 
In response:
The benefits mentioned in the above remarks (i.e., "quickly and accurately select[ing] matching advertisers [] with desired performance based on criteria from the publisher") are business benefits. No technical capabilities are improved. The claimed steps merely implement a business strategy through conventional internet enabled communications and conventional computer functions- i.e., collecting/tracking data (transmitting, receiving,), analyzing data (identifying, selecting), making determinations/correlations based on a hierarchy (matching), and presenting data, as already explained in the rejection. The benefits mentioned in the above remarks are business benefits intended to be gained when the claimed invention is used, however, these benefits are no technical solutions to any technical problem.
Unlike in Enfish, the focus of independent claim 1 is not on any technological advancement, but rather on the implementation of the abstract idea, "for which computers are invoked merely as a tool." However, these benefits are no technical solutions to any technical problem. The invention does not address a technical problem to overcome, and does not formulate a technical solution representative of improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), nor does the invention applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e).
There is no new technology involved in creating or using hierarchy. It is just an old logical concept used since the beginning of times to indicate levels of granularity. A system that targets levels in a hierarchy is an old concept of targeting finer levels of relevance 

35 U.S.C. 102/103
Applicant argues:
That means, regardless the asserted search criteria, Young always compares its eCPM to a centrally stored system-wide eCPM threshold, which fails to disclose features related to the claimed performance threshold of the search criteria, as set forth in amended claim 1. 
In addition, Young does not disclose using the asserted performance threshold (i.e., Young's threshold eCPM) to select a specific advertiser node from the category node and indicate a specific corresponding advertiser. What Young's system selects and notifies using its eCPM is the category. 

In response:
The amended circular recitation ”the search criteria further comprising a performance threshold of the search criteria” does not change the scope of the claim.
As previously indicated in the pending rejection, the claim language does not recite any active step of searching. It merely recite tree structure taxonomy and some criteria that are labeled “search” criteria.

Young teaches (fig. 6, ¶10-11, 59-72): Another embodiment of the invention is directed to a method (process) for providing publisher users (e.g., also publishers or sources) with additional categories (also, keywords, phrases, etc.) on which to bid on, over a communications network (e.g., the Internet). Selecting, by the computer system, one or more additional categories for at least one publisher user, based on the determined probabilities, and determining if the one or more additional categories is to be recommended for the at least one publisher user to bid on.

Young teaches (fig. 2, ¶34): A hierarchical taxonomy of categories associated with one or more creatives, comprising category nodes (“category A : travel category” + “Midwest travel”, “Las Vegas travel”, etc), said hierarchical taxonomy representative of a tree structure comprising keywords, categories, subjects. 
Hierarchical advertiser categories are associated with keywords, and these keywords are used to select and make recommendations about the hierarchical advertiser categories.
In Young (¶62), category level PPC's are estimated for each publisher, and a file is generated. Those PPC's are then taken into account and a score is calculated for each publisher. From there, an exponential decay function is used to determine "publisher interest" based upon consumer click data. Further in Young (¶63), all the three components are multiplied together to generate an estimated eCPM (effective cost per mille or thousand impressions, an impression typically including a creative, and being an electronic communication such as an e-mail or banner for the publisher at the category level (L3 of fig. 2). 
It follows that the performance metrics, scores and threshold of Young are not calculated in a vacuum, but instead are based on and interconnected with the category level in the tree structure. The recommendation functionality of Young as per fig. 4, include taxonomies, click data, conversions and relevancy factors, which are inter-dependable of each other.
The recommendations of specific ranked categories of creatives is equivalent to saying recommendations of specific advertisers to whom these ranked categories of creatives pertain, and these recommending feature meets the broad language of the claim. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681